DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/22 and 05/07/21 have been being considered by the examiner.

Drawings
The drawings received on 05/07/21 are acceptable.

Allowable Subject Matter
Claims 1 and 3-13 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

     Claim 1 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the limitation “the control device includes a basic controller to provide an arm voltage command value, and at least one individual cell controller to individually control a corresponding converter cell within the arm upon receiving the arm voltage command value, the individual cell controller corresponding to the failed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kajiyama et al. (US 2022/0014114 A1) disclose a power conversion device.
Hario et al. (US 11,081,974 B2) disclose a fault tolerant multilevel modular power conversion device.
Takahashi et al. (US 10,992,219 B2) disclose a power conversion device.
Kono et al. (US 2021/0091661 A1) disclose a power conversion device.
Fujii et al. (US 10,560,036 B2) disclose a power conversion device for reliable control of circulating current while maintaining voltage of a call.
Kikuchi et al. (US 2019/0207533 A1) disclose a power conversion apparatus and power system. 

Fujii et al. (US 10,205,402 B2) disclose a power conversion device for converting power between a DC circuit and an AC circuit by performing a non-linear operation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838